DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3, 9-14 and 17-20 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (6,471,728 B1).
4.	Regarding to claims 1 and 19, Thompson et al teach an air filtration ceiling fan apparatus (10 in Figs. 1A & 1B, col. 1, lines 6-9) comprising a ceiling fan unit having a motor (40) and a plurality of fan blades (38 in Figs. 3 A-C) operably coupled to the motor (40), and an air filtration unit comprising a filter element (18) and a filter fan (14) configured to move air through the filter element (18), wherein the ceiling fan unit (14) is operably connected to the air filtration unit (18) to form the air filtration ceiling fan, and further wherein the air filtration ceiling fan (14) is configured to attach to a ceiling (see 20 in Fig. 1A).
5.	Regarding to claims 2 and 20, Thompson et al teach the air filtration unit is configured to move the air into the air filtration unit through an air intake (25, col. 2, line 43) and exhaust the air out of the air filtration unit through an exhaust port (col. 2, line 44), further wherein the air passes through the filter element (18) between the air intake (25) and the exhaust port.

7.	Regarding to claim 9, Thompson et al show in Figs. 1A & 1B that a housing of the air filtration unit (10) is generally cylindrical in shape.
8.	Regarding to claims 10 and 11, Thompson et al teach the exhaust port is configured to direct the air moving out of the air filtration unit (10) toward the plurality of fan blades (38) (see exhaust airflow arrows Figs. 1A & 6A), wherein the exhaust port is configured to direct the air moving out of the air filtration unit toward a stream of air created by movement of the plurality of fan blades (38) (see exhaust airflow arrows in Figs. 1A & 6A).
9.	Regarding to claims 12-14, Thompson et al teach the air filtration unit (10) further comprises a light fixture (32 in Fig. 2, col. 3, lines 15-19), wherein the light fixture (32) is ring-shaped and circularly-shaped.
10.	Regarding to claims 17 and 18, Thompson et al teach the filter fan (14) and the motor (40) are configured to be controlled together (col. 3, lines 33-42).  However, the filter fan (14) and the motor (40) can be configured to independently controlled as an obvious design modification.
Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 4-8 are again rejected under 35 U.S.C. 103 as being unpatentable over  Thompson et al (6,471,728 B1), as applied supra, in view of Liao (6,248,147 B1).
12.	Regarding to claim 4, Thompson et al disclose an air filtration ceiling fan (10) with a filter element (18) positioned around a perimeter of the housing (12) and not at the bottom side of the housing of the motor.  Liao discloses an air filtration ceiling fan (Fig. 3) with a filter element (40) located at the bottom side of the housing of the motor (10) (col. 2, lines 11-12).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter element of Thompson et al by the filter element at the bottom of the motor housing as taught by Liao so that contaminants from the incoming airstream could be effectively filtered out before clean filtered air is discharged to the enclosure.
13.	Regarding to claim 4, Liao shows in Fig. 3 that there is a space between the ceiling fan unit (150) and the air filtration unit (40) for ambient air or the air moved through the filter element to pass therethrough.
14.	Regarding to claim 6, Liao discloses the air intake (330, col. 2, lines 13-14) located at a first side of the air filtration unit (40) proximal to the housing of the motor.
15.	Regarding to claim 7, Liao discloses the exhaust port is located at a second side of the air filtration unit (40), wherein the second side opposes the first side (see airflow arrows from inlet to the outlet in Fig. 4).
16.	Regarding to claim 8, Liao discloses a housing of the air filtration unit (10 in Fig. 3) is generally cylindrical in shape, and the housing at the exhaust port could be outwardly flared away from an axis of the cylindrically-shaped housing as an obvious design modification.
s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Thompson et al (6,471,728 B1), in view of Liao (6,248,147 B1), as applied supra, and further in view of Loggins et al (2011/0225939 A1).
18.	Claims 15 and 16 call for the filter element comprising a handle portion.  Loggins et al disclose a filter assembly (220 in Fig. 2) comprising a filter media (225) with a handle (250).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a handle as taught by Loggins et al for the filter element of Liao so that a user can grasp the filter element and easily remove it from the air filtration unit for routine change-out due to life.
Response to Arguments
19.	Applicant's arguments filed on June 08, 2021 have been fully considered but they are not persuasive. 
20.	Applicant’s main argument is that none of the cited references teaches a ceiling fan and an air filtration unit.  The Examiner respectfully disagrees.  The cited primary reference Thompson et al (6,471,728 B1) does teach an air filtration ceiling fan apparatus (10 in Figs. 1A & 1B, col. 1, lines 6-9) comprising a fan unit mounted on a ceiling, or a ceiling fan, having a motor (40) and a plurality of fan blades (38 in Figs. 3 A-C) operably coupled to the motor (40), and an air filtration unit comprising a filter element (18) and a filter fan (14) configured to move air through the filter element (18), wherein the ceiling fan unit (14) is operably connected to the air filtration unit (18) to form the air filtration ceiling fan, and further wherein the air filtration ceiling fan (14) is configured to attach to a ceiling (see 20 in Fig. 1A).  Thompson et al clearly show a ceiling fan unit connected to an air filtration to form air filtration fan mounted on a ceiling as a ceiling fan, which is attached to the ceiling, as claimed.
	In addition, the secondary reference Liao (6,248,147 B1) teaches a ceiling fan (50 in Fig. 4) connected to an air filtration unit (40) encased in an upper frame (41) and a lower frame (42), which is attached to the ceiling fan (50), as claimed.
21.	Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the rejections, as discussed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 13, 2021